     Case: 3:17-cv-01514-JGC Doc #: 71 Filed: 05/31/19 1 of 3. PageID #: 9871




                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF OHIO

ENVIRONMENTAL LAW AND POLICY                      )
CENTER, et al.,                                   )
    Plaintiffs,                                   )
                                                  )     No. 17-cv-1514
v.                                                )
                                                  )     Hon. James G. Carr
UNITED STATES ENVIRONMENTAL                       )
PROTECTION AGENCY, et al.,                        )
    Defendants.                                   )
________________________________________________)

                          JOINT STATUS REPORT

      Pursuant to the Court’s March 27, 2019, Order, the parties file

this status report. They continue to negotiate Plaintiffs’ motion for

costs and attorneys’ fees, and request the Court to continue to hold that

motion in abeyance.

      Plaintiffs Environmental Law & Policy Center and Advocates for a

Clean Lake Erie have filed a new complaint, No. 3:19-cv-295, regarding

Ohio’s 2018 Integrated Report, and Ohio’s alleged constructive

submission of no TMDL for western Lake Erie. The Lucas County

Board of Commissioners has also filed a new case, No. 3:19-cv-873,

regarding Ohio’s 2018 Integrated Report and an alleged constructive

                                        1
   Case: 3:17-cv-01514-JGC Doc #: 71 Filed: 05/31/19 2 of 3. PageID #: 9872




submission of no TMDL for western Lake Erie. Both cases are assigned

to Judge Carr.

     Respectfully submitted this 31st day of May, 2019.

                             /s/ Daniel R. Dertke
                             DANIEL R. DERTKE,
                             United States Department of Justice
                             Environment & Natural Resources Division
                             Environmental Defense Section
                             P.O. Box 7611
                             Washington, D.C. 20044
                             Tel: (202) 514-0994
                             daniel.dertke@usdoj.gov

                             JUSTIN E. HERDMAN
                             United States Attorney

                             JODY L. KING (0094125)
                             Assistant United States Attorney
                             Northern District of Ohio
                             Four Seagate, Suite 308
                             Toledo, OH 43604-2624
                             Tel: (419) 259-6376
                             Jody.King@usdoj.gov

                             Attorneys for Defendants

                             /s/ Madeline Fleisher (by permission)
                             MADELINE FLEISHER (91862)
                             Environmental Law & Policy Center
                             21 W. Broad St., 8th Floor
                             Columbus, OH 43215
                             Tel: (614) 569-3827
                             Fax: (312) 795-3730
                                      2
   Case: 3:17-cv-01514-JGC Doc #: 71 Filed: 05/31/19 3 of 3. PageID #: 9873




                             mfleisher@elpc.org

                             MICHAEL BARSA (196043)
                             Northwester Pritzker School of Law
                             357 East Chicago Avenue
                             Chicago, IL 60611
                             Tel: (312) 503-7983
                             Fax: (312) 503-5950
                             m-barsa@northwestern.edu

                             Attorneys for Plaintiffs



                        CERTIFICATE OF SERVICE

      I hereby certify that on May 31, 2019, I electronically filed the
foregoing JOINT STATUS REPORT with the Clerk of the Court by
using the CM/ECF system. The participants in the case are registered
CM/ECF users and service will be accomplished by the CM/ECF system.


                             /s/ Daniel R. Dertke
                             Daniel R. Dertke




                                      3
